Case 1:20-cv-00037-MFU-PMS Document1-1 Filed 08/07/20 Page 1of3 Pageid#: 5

   

TAZEWELL CIRCUIT COURT
Civil Division
135 COURT STREET, SUITE 202
TAZEWELL VA 24651
(276) 385-1222

Summons

To; LOWES HOME CENTERS, LLC Case No, 185CL20001081-00
R/A CORPORATION SERVICES CO
100 SHOCKOE SLIP, FL 2
RICHMOND VA 23219-4100

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.
Done in the name of the Commonwealth of Virginia on, Wednesday, July 08, 2020

Clerk of Court: TAMMY B ALLISON

by

 

if Y pee See

Instructions:

Hearing Official:

Att ; : COOK, TERRENCE SHEA
orney's name: P 0 BOX 507 a
RICHLANDS VA 24641

tabbies’
Case 1:20-cv-00037-MFU-PMS Document 1-1 Filed 08/07/20 Page 2 of 3 Pageid#: 6

VIRGINIA: IN THE CIRCUIT COURT OF TAZEWELL COUNTY
NANCY L. JOHNSON,

Plaintiff,

. casero. (\L AD. JOY

LOWES HOME CENTERS, LLC,

Defendant.

COMPLAINT

Plaintiff, Nancy L. Johnson, moves for judgment against Defendant, Lowes Home
Centers, LLC, on the grounds and in the amount set forth below:
1. On July 30, 2019, the Plaintiff was visiting the Lowes in Pounding Mill, Virginia, as a
customer/patron. She was looking at weed killer, and while shopping, an employee of Defendant
had put a lift machine beside her. Her foot was caught underneath one of the forks and when
Plaintiff turned to walk away it caught her foot on the fork, pulling her down toward the machine
causing physical injuries.
2. At the time and the place of the incident, it was the duty of the Defendant to maintain
walkways within the store in a safe condition for the patrons, guarding against those risks and
circumstances reasonably known and expected to exist.
3. Notwithstanding said duties, Defendant was negligent in that it:

a. Failed to ensure patron walkways were free and clear so as not to constitute trip,
slip or fall hazards; and

b. Failed to bring attention through signage or other manner to those portions of the

patron walkways which were encumbered or damaged, such as to constitute a slip, trip or fall

Receiud and filed in Tazewell County,
hazards Virginia Circuit Court Clerk's Office.

This the 1 day of So, AWO

Time : MM.

TESTE:
Clerk, uly Che
Case 1:20-cv-00037-MFU-PMS Document 1-1 Filed 08/07/20 Page 3 of 3 Pageid#: 7

6. As a direct and proximate result, thereof, Plaintiff sustained serious and permanent
injuries, has been prevented from transacting her business, has suffered and will continue to suffer
great pain of body and mind; has sustained permanent disability, deformity; has incurred and will
incur in the future hospital, doctor and related bills in an effort to be cured of said injuries,

WHEREFORE, Plaintiff demands judgment against the Defendant, in the sum of Two
Hundred-Fifty Thousand Dollars ($250,000.00) in compensatory damages and her costs expended
in this action, all with interest as allowed by law.

INTERROGATORIES

COMES NOW the Plaintiff, by counsel, and propounds the following Interrogatories to

Defendant, pursuant to Rule 4:8 of the Rules of the Supreme Court of Virginia, answers which must

be served within the time required by the Rules of the Supreme Court of Virginia:

1. Please state your full name, address, and position with the Defendant.

ANSWER:

2. Please identify all persons known to you to have personal knowledge of the
facts of the accident forming the basis of this claim, and indicate those who were eye witnesses,
each individuals address and telephone number, position and/or relationship with the Defendant,

and state the substance of their knowledge and articulate their expected testimony.

ANSWER:
